              Case 3:20-cv-01465-WHO Document 101 Filed 06/13/20 Page 1 of 1
                                                                                                                          Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                    )
     ILLUMINA, INC., et al.                                        3:20-cv-01465
                                                      )   Case No: _______________
 4                                                    )
                                     Plaintiff(s),    )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
             v.
                                                      )   PRO HAC VICE
 6   BGI GENOMICS CO., LTD., et al.                   )   (CIVIL LOCAL RULE 11-3)
                                                      )
 7
                                     Defendant(s).    )
                                                      )
 8
         I, Joseph Milowic, III                   , an active member in good standing of the bar of
 9    the State of New York        , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: MGI Tech Co.; MGI Americas & CGI             in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                David L. Bilsker                        an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      51 Madison Avenue, 22nd FL                           50 California Street, 22nd FL
14    New York, NY 10010-1601                              San Francisco, CA 94111-4788
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 849-7225                                       (415) 875-6432
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    josephmilowic@quinnemanuel.com                       davidbilsker@quinnemanuel.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 4622221      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 06/09/20                                                Joseph Milowic, III
22                                                                                          APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Joseph Milowic, III                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with,ISlocal        co-counsel
                                                                                  S D TRICT
                                                                                TE
27   designated in the application will constitute notice to the party.       TA            C
                                                                                                          O
                                                                                S




                                                                                                           U
                                                                              ED




                                                                                                            RT




     Dated: June 13, 2020                                                                         TED
                                                                          UNIT




                                                                                            GRAN
28
                                                                                                                  R NIA




                                                            UNITED STATES DISTRICT/MAGISTRATE
                                                                                 H. Orr ic
                                                                                           k  JUDGE
                                                                           NO




                                                                                               illiam
                                                                                                                  FO




                                                                                    Judge W
                                                                           RT




                                                                                                              LI




                                                                                   ER
     PRO HAC VICE APPLICATION & ORDER                                                                                      October 2012
                                                                              H




                                                                                                          A




                                                                                        N                     C
                                                                                                          F
                                                                                            D IS T IC T O
                                                                                                  R
